DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “of surrounding environment” which should recite “of a surrounding environment”
Claim 1 recites “and function setting” which should recite “and a function setting”
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 6, 8, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu US 2007/0035044 (hereafter Chiu), and further in view of Lee et al. US 2017/0122596 (hereafter Lee), Wolff et al. US 2009/0102076 (hereafter Wolff), Levy et al. US 7,109,444 (hereafter Levy) and Wong US 4,752,423 (hereafter Wong).

Regarding claim 1, Chiu teaches a multifunctional humidifying device (Fig 6), comprising a shell component (shell comprising 110/130/150) which is a hollow cavity (¶19), wherein an upper end (110/130) of the shell component is provided with an air outlet (131) and a lower end of the shell component is provided with a vent hole (151); a water tank (111) provided in the shell component, in which an aqueous solution (200, ¶15) is provided; a circuit board (170) and a fan (162) which are provided in the shell component and below the water tank (¶18, where the base 150 is below the tank, the circuit board and fan are installed in the base), an atomizer (120) provided in the water tank (¶15, bottom of water tank), which atomizes the aqueous solution in the water tank (¶16); an atmosphere lamp (140) provided in the water tank (Fig 6; ¶15 bottom of tank), which faces the air outlet (as shown in Fig 6 where the lamp faces up toward the outlet 131); a control feature (152) penetrating through the shell component, which is capable of controlling function setting of the humidifying device (¶18, controls switch of lights and function of humidifier as nightlight); wherein the circuit board is electrically connected with the atomizer, the atmosphere lamp, the fan, and the control feature(¶18-19, where the circuit board is electrically connected to all electrical elements in the humidifier).
Chiu does not teach
wherein the circuit board is provided with a wireless communication module, and the wireless communication module is capable of being wirelessly connected with an electronic terminal;
a detection device provided on the circuit board, which is capable of monitoring air quality and/or temperature and humidity of surrounding environment in real time;
a button penetrating through the shell component, which is capable of controlling the switch and function setting of the humidifying device;
an interface, which is provided on the circuit board and penetrates through of the shell component;
wherein the circuit board is electrically connected with the atomizer, the atmosphere lamp, the detection device, the fan, the button and the interface.
Lee teaches a humidifier (Fig 1) wherein the circuit board (162) is provided with a wireless communication module, and the wireless communication module is capable of being wirelessly connected with an electronic terminal in order to receive wireless signals (¶215, 217, 219).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit board (170) of Chiu by incorporating the circuit board (162) with the wireless communication module (¶215, 217, 219) of Lee in order to receive wireless signals (¶215, 217, 219).
Lee further teaches a button (buttons of operation module 240 shown in Fig 3, ¶214) penetrating through the shell component (where the button is accessible to the user), which is capable of controlling the switch and function setting of the humidifying device (¶214);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control feature (152) of Chiu by incorporating the button (240) of Lee in order to control the device (¶214).
Wolff teaches a humidifier (¶8) comprising a detection device (206/210), which is capable of monitoring air quality and/or temperature and humidity of surrounding environment in real time (¶30-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the humidifier (Fig 6) of Chiu by incorporating the detection device (206/210) of Wolff in order to monitor surrounding environment (¶30-31).
MPEP §2144.04 VI C states that rearrangement of parts which would not have modified the operation of the device does not patentable distinguish the claimed invention from the prior art. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection device (206/210) of Wolff by providing the detection device on the circuit board (170) of Chiu as an obvious matter of rearrangement of parts (MPEP §2144.04 VI C).
Wong teaches a humidifier (col 1 line 5) comprising an interface (power input lead 3 in Fig 5), which penetrates through of the shell component (9, as shown in Fig 5) in order to provide power (col 2 line 66 – col 3 line 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower shell (150) of Chiu by incorporating the interface (3 in Fig 5) of Wong in order to provide power (col 2 line 66 – col 3 line 11).
MPEP §2144.04 VI C states that rearrangement of parts which would not have modified the operation of the device does not patentable distinguish the claimed invention from the prior art. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interface (3) of Wong by providing the interface on the circuit board (170) of Chiu as an obvious matter of rearrangement of parts (MPEP §2144.04 VI C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit board (170) of Chiu such that the circuit board is electrically connected with the atomizer, the atmosphere lamp, the detection device, the fan, the button and the interface in order to connected the circuit board to all electrical elements in the humidifier (¶18-19).
Levy teaches an electronic control for humidifiers (col 5 lines 5-20) comprising a button (12 in Fig 1) penetrating through the shell component (15 in Fig 2), which is capable of controlling the switch and function setting of the humidifying device in order to operate the device with a single button (col 5 lines 42-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control feature (152) of Chiu by incorporating the button (12) of Levy in order to operate the device with a single button (col 5 lines 42-49).

Regarding claim 2, Chiu in view of Lee, Wong, Levy, and Wolff teaches all the limitation of claim 1. Chiu further teaches wherein the shell component comprises an upper shell (110/130) and a lower shell (150), the upper shell is detachably connected with the lower shell (where Fig 3 shows the parts detached), the water tank is fixedly connected with the lower shell (where Fig 6 shows the tank is connected to the base via mounts surrounding the heat exchanger 161), and the upper shell is sleeved on the water tank (shown in Fig 6 where the upper shell and tank are approximately coaxial).
Chiu does not teach where the upper shell is movably sleeved on the water tank.
MPEP §2144.04 V C states that making a part removable does not distinguish the claimed invention from the prior art if it were if it were considered desirable for any reason to make the part removeable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper shell (110/130) and the water tank (111) of Chiu such that the upper shell is moveably sleeved over the water tank as a matter of obvious separable parts (MPEP §2144.04 V C) and to facilitate maintenance/cleaning.

Regarding claim 6, Chiu in view of Lee, Wong, Levy, and Wolff teaches all the limitation of claim 2. Chiu further teaches wherein the water tank comprises a water tank main body (111) and a water tank cover (180), the water tank main body (111) is a hollow cavity (to hold aqueous solution 200), the shell is made of transparent or semitransparent material (¶15), and the water tank cover is detachably (where Fig 2 shows the parts detached) provided on the water tank main body (as shown in Fig 6).
Chiu does not state wherein the water tank main body is a hollow cavity made of transparent or semitransparent material, and the water tank cover is detachably provided on the water tank main body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the water tank main body (111) of Chiu such that the water tank main body is made of a transparent or semitransparent material in order to allow light to show through (¶15, ¶24) from the inside of the water tank main body to the outside of the humidifier through the transparent or semitransparent (¶15) shell.

Regarding claim 8, Chiu in view of Lee, Levy, Wong, and Wolff teaches all the limitation of claim 6. Chiu further teaches wherein the water tank main body is provided with a cavity (cavity within lamp casings 140 shown in Fig 6) and a wind outlet (181), the waterproof cavity is opposite to the air outlet (as shown in Fig 6 where the cavity is at the bottom of the water tank and the air outlet is at the top of the humidifier), a water baffle (lamp casings 140 shown in Fig 6) is provided on the waterproof cavity, and the atmosphere lamp (lamp of 140) is provided in the sealed cavity (¶15).
Chiu does not state that the cavity is a waterproof cavity, the waterproof cavity and the water baffle form a sealed cavity, and the water baffle is made of transparent or semitransparent materials 
One of ordinary skill in the art would understand that the cavity of the lamp casing would be a waterproof cavity and that the waterproof cavity and the water baffle form a sealed cavity to protect the electronics of the lamp from the water of the water tank.
One of ordinary skill in the art would understand that the water baffle is made of transparent or semitransparent materials in order to transmit light.

Regarding claim 16, Chiu in view of Lee, Levy, Wong, and Wolff teaches all the limitation of claim 1. Chiu further teaches wherein the atmosphere lamp uses an LED lamp board, a plurality of LED lamps are uniformly provided on the LED lamp board, and the plurality of LED lamps are controlled to be changed into different colors through the circuit board (Fig 6, ¶15).

Regarding claim 17, Chiu in view of Lee, Levy, Wong, and Wolff teaches all the limitation of claim 1.
Chiu does not teach wherein the detection device is one or more of a temperature and humidity detection device, a PM2.5 detection device, a formaldehyde detection device and a CO2 detection device.
Wolff teaches a humidifier (¶8) comprising a detection device (206/210), which is capable of monitoring the air quality and/or temperature and humidity of the surrounding environment in real time (¶30-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the humidifier (Fig 6) of Chiu by incorporating the detection device (206/210) of Wolff in order to monitor the surrounding environment (¶30-31).

Regarding claim 18, Chiu in view of Lee, Levy, Wong, and Wolff teaches all the limitation of claim 1. 
Chiu does not teach wherein the button is a touch display screen or a mechanical button.
Lee further teaches wherein the button (buttons of operation module 240 shown in Fig 3, ¶214) is a mechanic button (shown in Fig 3) which is capable of controlling the switch and function setting of the humidifying device (¶214);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the humidifier (Fig 6) of Chiu by incorporating the mechanical button (240) of Lee in order to control the device (¶214).

Regarding claim 19, Chiu in view of Lee, Levy, Wong, and Wolff teaches all the limitation of claim 1. Chiu further teaches wherein the aqueous solution in the water tank is added with essence raw materials (¶15, essential oil).




Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Lee, Levy, Wong, and Wolff as applied to claim 2 above, and further in view of Mizoguchi US 4,644,790 (hereafter Mizoguchi).

Regarding claim 3, Chiu in view of Lee, Levy, Wong, and Wolff teaches all the limitation of claim 2. 
Chiu does not teaches wherein the upper shell is provided with a hollow hole through which the water level in the water tank is capable of being observed in real time.
Mizoguchi teaches a humidifier (Fig 1, col 2 lines 48-50) wherein the upper shell (31) is provided with a hollow hole (hole for window 10’) through which the water level in the water tank is capable of being observed in real time (col 3 lines 4-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper shell (110/130) of Chiu by incorporating the hollow hole (hole for window 10’) of Mizoguchi in order to observe the water level (col 3 lines 4-21).

Regarding claim 4, Chiu in view of Lee, Levy, Wong, Wolff, and Mizoguchi teaches all the limitation of claim 3.
Chiu does not teach wherein the shape of the hollow hole is a pattern, a letter or a number.
Mizoguchi teaches wherein the shape of the hollow hole is a pattern, a letter or a number (as shown in Fig 3, where a pattern is a rectangle, a letter is a lower case “L” or an upper case “I”, a number is “1”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper shell (110/130) of Chiu by incorporating the hollow hole (hole for window 10’) of Mizoguchi in order to observe the water level (col 3 lines 4-21).

Regarding claim 5, Chiu in view of Lee, Levy, Wong, Wolff, and Mizoguchi teaches all the limitation of claim 4.
Chiu does not teach wherein sides of the hollow hole are provided with scales.
Mizoguchi teaches wherein sides of the hollow hole are provided with scales (25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper shell (110/130) of Chiu by incorporating the hollow hole (hole for window 10’) with the scales (25) of Mizoguchi in order to observe the water level (col 3 lines 4-21).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Lee, Levy, Wong, and Wolff as applied to claim 6 above, and further in view of French et al. US 2005/0151280 (hereafter French).

Regarding claim 7, Chiu in view of Lee, Levy, Wong, and Wolff teaches all the limitation of claim 6. 
Chiu does not teach wherein at least one positioning column is provided inside the upper shell, at least one positioning hole is provided on the front surface of the water tank cover, and the positioning column is matched with the corresponding positioning hole.
French teaches a humidifier (Fig 2, ¶2) wherein at least one positioning column (labelled below) is provided inside the upper shell (110), at least one positioning hole (labelled below) is provided on the front surface of the water tank cover (98), and the positioning column is matched with the corresponding positioning hole (as shown in Fig 2 to assemble the two parts).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Positioning holes)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Positioning columns)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper shell (110/130) and water tank cover (180) of Chiu by incorporating the positioning column(s) and hole(s) (labelled above) of French in order to assemble the two parts (French Fig 2).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Lee, Levy, Wong, and Wolff as applied to claim 2 above, and further in view of Herpich et al. US 2002/0082333 (hereafter Herpich).

Regarding claim 9, Chiu in view of Lee, Levy, Wong, and Wolff teaches all the limitation of claim 2. Chiu further teaches wherein a foot pad (labelled below) is provided at the bottom of the lower shell.
[AltContent: arrow][AltContent: textbox (Foot pad)]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Chiu does not teach the foot pad is made of silica gel; the lower shell is further provided with an interface hole, and the interface penetrates through the shell component through the interface hole.
Herpich teaches silica gel (Title, claim 8) rubber with improved wet slip resistance (¶4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foot pad (labelled above) of Chiu by incorporating the silica gel (Title, claim 8) of Herpich in order to provide improved wet slip resistance (¶4).
Wong teaches a humidifier (col 1 line 5) wherein the lower shell (9) is further provided with an interface hole (hole for power input lead 3 in Fig 5), and the interface penetrates through the shell component through the interface hole in order to provide power (col 2 line 66 – col 3 line 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower shell (150) of Chiu by incorporating the interface hole (hole for power input lead 3 in Fig 5) of Wong in order to provide power (col 2 line 66 – col 3 line 11).


Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Lee, Wong, Levy, and Wolff as applied to claim 1 above, and further in view of Fridberg et al. US 8,511,651 (hereafter Fridberg).

Regarding claim 11, Chiu in view of Lee, Levy, Wong, and Wolff teaches all the limitation of claim 1. 
Chiu does not teach wherein an alarm device, which is a speaker or a buzzer, is further provided in the shell component, and the alarm device is electrically connected with the circuit board.
Fridberg teaches a humidifier (abstract) wherein an alarm device, which is an audible alarm in order to warn of low water (col 11 lines 60-62). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the humidifier (Fig 6) of Chiu by incorporating the alarm (col 11 lines 60-62) of Fridberg in order to warn of low water (col 11 lines 60-62).
One of ordinary skill in the art would understand that an audible alarm would be made by a buzzer or speaker in order to generate the sound.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the humidifier (Fig 6) of Chiu by incorporating the alarm (col 11 lines 60-62) of Fridberg into the shell component (150/110/130) of Chiu in order to incorporate the alarm into the humidifier (Fig 6, where the components of Chiu are all incorporated in the shell).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the humidifier (Fig 6) of Chiu by electrically connecting the alarm (col 11 lines 60-62) of Fridberg with the circuit board (170) of Chiu in order to connected the circuit board to all electrical elements in the humidifier (¶18-19).

Regarding claim 13, Chiu in view of Lee, Levy, Wong, Wolff, and Fridberg teaches all the limitation of claim 11. Chiu further teaches wherein the water tank is provided with a liquid level sensor (190), and the liquid level sensor is electrically connected with the circuit board and monitors the liquid level of the water tank in real time (¶18-19).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Lee, Wong, Wolff, Levy, and Fridberg as applied to claim 11 above, and further in view of Guetersloh et al. US 6,394,427 (hereafter Guetersloh).

Regarding claim 12, Chiu in view of Lee, Wong, Levy, Wolff, and Fridberg teaches all the limitation of claim 11. Chiu further teaches a water level sensor (190).
Chiu does not teach wherein a gravity sensor is provided below the water tank, and the gravity sensor is electrically connected with the circuit board and monitors the weight of the water tank in real time.
Guetersloh teaches a humidifier (col 1 line 5) wherein a gravity sensor (col 5 lines 50-53) is provided and monitors the weight of the water tank in real time in order to sense water (col 5 lines 50-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the water level sensor (190) of Chiu by incorporating the gravity sensor (col 5 lines 50-53) of Guetersloh in order to sense water (col 5 lines 50-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the water level sensor (190) of Chiu by incorporating the gravity sensor (col 5 lines 50-53) of Guetersloh in order to sense water (col 5 lines 50-53).
The modification would have resulted in wherein the gravity sensor is electrically connected with the circuit board because the circuit board (170) of Chiu is electrically connected to the water level sensor (¶18-19).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Lee, Wong, Levy, and Wolff as applied to claim 2 above, and further in view of Kang US 2007/0216259 (hereafter Kang).

Regarding claim 14, Chiu in view of Lee, Levy, Wong, and Wolff teaches all the limitation of claim 2. Chiu further teaches an ultrasonic atomizer (120 in Fig 6; ¶15, supersonic vibration).
Chiu does not teach wherein the atomizer comprises a fixing frame and an atomizer main body, the fixing frame is fixedly provided in the lower shell, the atomizer main body is fixedly provided on the fixing frame and penetrates through the water tank, and the atomizer main body uses an ultrasonic atomizer.
Kang teaches a humidifier (Fig 1) wherein the atomizer comprises a fixing frame (5) and an atomizer main body (4), the fixing frame is fixedly provided in the lower shell (lower part of shell 1 below water tank 1B), the atomizer main body is fixedly provided on the fixing frame and penetrates through the water tank (as shown in Fig 2), and the atomizer main body uses an ultrasonic atomizer (¶15). Kang teaches where the humidifier produces and emits water vapor or atomized water to the surrounding air (¶2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the atomizer (120) of Chiu by incorporating the atomizer (Fig 2) of Kang in order to produce and emit water vapor or atomized water to the surrounding air (¶2).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Lee, Wong, Wolff, Levy, and Kang as applied to claim 14 above, and further in view of Herpich et al. US 2002/0082333 (hereafter Herpich).

Regarding claim 15, Chiu in view of Lee, Levy, Wong, Wolff, and Kang teaches all the limitation of claim 14.
Chiu does not teach wherein a waterproof ring is provided at the part where the atomizer main body is in contact with the water tank, and the waterproof ring is made of silica gel.
Kang teaches wherein a waterproof ring (portion of main body 4 highlighted in Fig below) is provided at the part where the atomizer main body is in contact with the water tank.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the atomizer (120) of Chiu by incorporating the atomizer (Fig 2) of Kang in order to produce and emit water vapor or atomized water to the surrounding air (¶2).
[AltContent: textbox (Waterproof ring)][AltContent: rect]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Herpich teaches silica gel (Title, claim 8) rubber with improved wet slip resistance (¶4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waterproof ring (labelled above) of Kang by incorporating the silica gel (Title, claim 8) of Herpich in order to provide improved wet slip resistance (¶4).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Lee, Levy, Wong, and Wolff as applied to claim 1 above, and further in view of Herpich et al. US 2002/0082333 (hereafter Herpich) and Modlin et al. US 2010/0224697 (hereafter Modlin).

Regarding claim 20, Chiu in view of Lee, Levy, Wong, and Wolff teaches all the limitation of claim 1. 
Chiu does not teach wherein the interface is a power interface or a charging interface, a rechargeable battery is further provided in the shell component when the interface is a charging interface, and the battery is electrically connected with the circuit board.
Modlin teaches a humidifier (¶9) wherein the interface (147 in Fig 3A) is a power interface or a charging interface (¶40), a rechargeable battery (146) is further provided in the shell component when the interface is a charging interface, and the battery is electrically connected with the circuit board in order to make the device portable (¶40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device (Fig 1) of Chiu by incorporating the interface (147) and battery (146) of Modlin in order to make the device portable (¶40).


Response to Arguments
The following is a response to Applicant’s arguments filed 11 Jul. 2022:

Applicant argues that the previous 112b rejections are overcome by amendment.
Examiner agrees and the previous 112b rejections are withdrawn. 

Applicant argues that the previous 112d rejections are overcome by amendment.
Examiner agrees and the previous 112d rejections are withdrawn. 

Applicant argues that Chiu fails to teach the limitation “an atomizer provided in the water tank, which atomizes the aqueous solution in the water tank”.
Examiner disagrees. Chiu teaches the limitation interpreted under the broadest reasonable interpretation in light of the Specification.
The Specification teaches that the atomizer (shown below in the reproduced portion of Fig 4) connects to the bottom of the water tank, where the atomizer interfaces with the water tank via a hole (shown below in the reproduced portion of Fig 6).


[AltContent: arrow][AltContent: textbox (Water tank)][AltContent: textbox (Atomizer)]
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Reproduced Specification Fig 4
[AltContent: arrow][AltContent: textbox (Interfacing hole)][AltContent: textbox (Water tank)]
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Reproduced Specification Fig 6
Chiu teaches a similar arrangement. Chiu teaches that the atomizer (shown below in the reproduced portion of Fig 2) connects to the bottom of the water tank, where the atomizer interfaces with the water tank via a hole (shown below in the reproduced portion of Fig 6). Chiu also shows the atomizer in the water tank in Fig 5, where the water tank has a counter sunk hole receiving the atomizer (shown below).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Atomizer)][AltContent: textbox (Interfacing hole)][AltContent: textbox (Water tank)]
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Reproduced Chiu Fig 2
[AltContent: arrow][AltContent: textbox (Atomizer)]
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Reproduced Chiu Fig 5

The amended claim overcomes the previous rejection, namely the limitation “controlling switching on/off and function setting of the humidifying device”. However, upon further search and/or consideration the limitation is taught by Levy.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776